Citation Nr: 1829149	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  07-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to non-service connected pension benefits.


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1987, from January 1991 to March 1991, and from January 1993 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was before the Board in February 2011 and June 2015 on which occasions it was remanded for additional evidentiary development.  Most recently, the claim was remanded in March 2017.  As detailed below, additional remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's March 2017 remand instructions, the AOJ was to schedule the Veteran for an examination to ascertain the current nature and severity of the Veteran's non-service connected disabilities, to include all current diagnoses.  The examiner was asked to determine whether it is more likely than not (50 percent probability or greater) that the Veteran's current diagnoses render him permanently and totally disabled.

The Veteran was provided a VA general medical examination in February 2018 at which time atypical chest pain and syncope were assessed.  The examiner noted that the Veteran was not employed and determined that the Veteran's listed medical conditions did not prevent him from securing or following a substantially gainful occupation.  He also noted that the Veteran has no objective evidence of coronary artery disease or neurologic dysfunction.  The examiner indicated that the symptoms are all subjective.

The Board finds that the February 2018 VA examination is inadequate.  In this regard, the examiner failed to consider all of the Veteran's nonservice-connected disabilities as requested in the remand directives.  While the examiner discussed the Veteran's subjective symptoms of syncope and atypical chest pain, the examiner did not consider other nonservice-connected disabilities, which include hypertension, diverticulosis, internal hemorrhoids and chronic obstructive pulmonary disease (COPD).   

In light of the foregoing, remand for full compliance with the Board's prior remand is warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and severity of the Veteran's non-service connected disabilities.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner must identify all nonservice-connected disabilities diagnosed since November 2006.  Thereafter, the examiner is asked to determine whether it is more likely than not (50 percent probability or greater) that the Veteran's current diagnoses render him permanently and totally disabled.

In rendering the above requested opinion, the examiner must discuss the permanence of each of the disabilities and their impact on the Veteran's ability to function and perform tasks in a work setting. 

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  After the action above has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant should be furnished a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




